10/20/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 21-0383



                              No. DA 21-0383

STATE OF MONTANA,

             Plaintiff and Appellee,

     v.

TYLOR THOMAS BUTTOLPH,

             Defendant and Appellant.

  ORDER SUPPLEMENTING THE RECORD AND AMENDING
  THE CAPTION TO STATE OF MONTANA v. TYLOR THOMAS
                     BUTTOLPH

     Upon consideration of Appellant’s motion, and good cause

appearing,

     IT IS HEREBY ORDERED that the motion to supplement the

record is granted. Upon receipt from Court Reporter, Anne Perron, the

transcript of the district court’s November 25, 2020 hearing shall be filed

in this cause.

     IT IS FURTHER ORDERED that the caption in this matter is

amended to State of Montana v. Tylor Thomas Buttolph.

     The Clerk shall serve a copy of this Order upon the court reporter.




                                                                 Electronically signed by:
                                                                       Mike McGrath
                                                          Chief Justice, Montana Supreme Court
                                                                     October 20 2022